Case 3:16-cv-00897-RDM Document 206 Filed 01/06/21 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE LAND AND MIINERAL

GROUP, LLC, ; CIVIL ACTION NO. 3:16-CV-897
: (JUDGE MARIANI)
Plaintiff, :
V.
DELAWARE RIVER BASIN
COMMISSION,

Defendant, and

DELAWARE RIVERKEEPER
NETWORK, et al.,

Intervenors-Defendants.
ORDER
AND NOW, THIS la! bay OF JANUARY 2021, upon consideration of
Defendant Delaware River Basin Commission's Motion for Partial Summary Judgment (Doc.
169) and all relevant documents, for the reasons set forth in the simultaneously filed
Memorandum Opinion, IT IS HEREBY ORDERED THAT Defendant Delaware River Basin

Commission's Motion for Partial Summary Judgment (Doc. 169) is DENIED.

   
 

ic

| EC N hae
Robert D. Mariani”
United States District Judge

 
